Citation Nr: 1540747	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  

In June 2015, the Veteran was scheduled for a Travel Board hearing.  He failed to appear.  


FINDING OF FACT

The competent and credible evidence of record fails to establish that the Veteran's diagnosed hearing loss had its onset in service, within one year of service discharge, or is otherwise related to his active service.   


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent in October 2008.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). None is found by the Board.   

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  

However, a June 2006 private audiology report performed by Leagjeld Hearing Aid Center  cannot be located.  The Veteran hand-delivered the report to the VA examiner who performed his January 2009 audiology examination.  The Veteran was requested to submit a copy of this report, and he informed VA that he did not have a copy.  The company that performed the audiology report changed ownership and the new owners did not have audiology reports performed prior to their ownership.  A November 2014 letter from the Portland VA Medical Center was associated with the VBMS file.  This report of information indicated, in pertinent part, that there was an attempt to locate the audiology report, to no avail.  It was determined that all development action was followed to obtain this report, and any further development to attempt to locate the report would be futile.  

The Veteran was afforded a January 2009 VA audiology examination in connection with the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to decide the claim.   The VA audiologist did indicate that an ENT physician needed to be consulted to verify the final diagnosis and comment on the likely etiology of the Veteran's hearing loss.  

Later that month, a VA otolaryngologist, performed an ENT examination in connection with this claim.  This examination was thorough and adequate, and provided information with which to make a determination in the case.  He did not review the claims file, but he had the audiology report which was prepared with the benefit of the claims file and the examiner referenced the only other audiology reports which were from preinduction and discharge from service.  He had the comments regarding the private audiology examination which showed conductive hearing loss.  He also elicited history from the Veteran, examined him, and made his comments regarding the Veteran's hearing loss etiology.  

The Veteran was offered a Board hearing and was scheduled for a Travel Board hearing in June 2015.  He failed to appear.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection-Bilateral Hearing Loss

The Veteran asserts that service connection is warranted for bilateral hearing loss based on service incurrence.  He maintains that he was engaged in combat during Vietnam in February 1969.  He was in a bunker and took a direct hit from a rocket.  He stated that his ears were subjected to the loud explosion resulting from the rocket attack.  This, he believes, is the source of his bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)).   

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) . 

However, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154(b)  can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not presumptively establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining whether an injury occurred in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).   

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.   

Service treatment records are devoid of findings or diagnoses of bilateral hearing loss for VA purposes.  The Veteran's hearing was evaluated on pre-induction examination and separation examination in service.  Findings on both audiology examinations in service were within normal limits.  On the separation examination's Report of Medical History, the Veteran answered "no" to the questions 'Have you ever had or have you now" hearing loss or ear, nose or throat trouble.   Hearing loss for VA purposes was not shown. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

After service, the Veteran underwent a VA audiological examination in January 2009.  The Veteran complained that his military service noise exposure was from occasional nearby explosion and one significant acoustical traumatic event when he was involved in a rocket attack and took a direct hit in January 1969.  He reported that his hearing recovered.  Initially after leaving service, the Veteran reported working for 19 years in a manufacturing plant, wherein he wore hearing protection.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
400
RIGHT
60
60
50
45
45
LEFT
55
50
50
45
45

The Maryland CNC word list revealed speech discrimination of 94 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral, primarily conductive hearing loss, with small sensorineural component.  The examiner stated that current results were consistent with some form of middle-ear pathology and that among the possible diagnoses could be otosclerosis or traumatic concussive injury due to an explosion.  The examiner stated that an ear, nose and throat (ENT) review as part of the process was requested to further address the etiology of the current hearing loss.  

The Veteran underwent a VA specialty ENT examination in January 2009.  He reported that he was subjected to rocket attacks in service and on one particular occasion, took a direct hit when he was in a bunker.  He experienced tinnitus and hearing loss immediately following the explosion, but notes that his hearing loss recovered.  He stated he did not remember when his hearing loss began to progress.  He reported that it was over a long period and it was gradual.  Audiometric data indicated the presence of a moderately severe recovering to mild conductive hearing loss in the right ear with large air bone gaps of 15-55 db in the right ear, and 5-50 db noted in the left ear.  There was a small sensorineural component on the left side only.  The pertinent diagnosis was hearing loss.  The examiner stated that the Veteran's hearing loss pattern was indicative of a conductive hearing loss.  How thorough the audiometric data was in service is unclear, since the examiner stated that he had encountered many done during that period that were not thorough or complete.  According to the examiner, it was possible that he had a conductive hearing loss probably due to an ossicular abnormality, although it would not be known for sure unless the Veteran were to undergo surgery.  Without resorting to speculation, the examiner stated that he could not comment as to whether or not the conductive hearing loss was the result of perhaps some concussive event during service that may have played some role in this or perhaps an ossicular discontinuity or other ossicular problem leading to otosclerosis or some other ossicular problem that would cause the Veteran's conductive hearing loss.  Again, he stated that without resorting to speculation, he was unable to comment on the origin of the Veteran's hearing loss.  

VA outpatient treatment records show the Veteran was provided hearing aids by VA.  There was a history of exposure to rocket fire, and gunfire in service, with no civilian or recreational noise exposure.   

As to the Veteran's hearing loss, there was no evidence of bilateral hearing loss in service, at service discharge, or within one year of service discharge.  However, there is evidence of a present hearing loss, and therefore, the first element of Shedden has been established.  The Board has also considered the Veteran's statements concerning in-service noise exposure.  He did serve in the Army and evidence of record shows that he has been service-connected for tinnitus and that  he was exposed to combat and also awarded service connection for PTSD.  In giving due consideration to the places, types, and circumstances of his service, hazardous noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Accordingly, Shedden element (2) is satisfied.  

A finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, there is no indication that noise exposure in service resulted in any hearing loss injury.  The Veteran's service treatment records do not indicate any abnormalities with respect to his ears upon separation.  The record is devoid of any competent medical evidence which even hints of an ear injury. Moreover, audiometric findings completed in connection with separation from service reflected normal results.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss is causally related to active service sufficient to establish service connection.   

The post-service evidence does not reflect complaints or treatment for bilateral hearing loss prior to 2006, when the Veteran was seen by a private audiologist for bilateral hearing loss.  This was 36 years following his separation from active duty service.  As such, the objective evidence does not reflect continuity of symptomatology. 

In addition to the absence of documented post-service symptomatology related to his bilateral hearing loss for many decades, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to his hearing loss since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

There is no dispute that the Veteran is competent to report symptoms of difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

Here, the Board finds that the Veteran's reported history of continued bilateral hearing loss since active service, while competent, is nonetheless not credible.  First, as noted, the Veteran reported during his service discharge, that he had no ENT problems and no hearing loss.  When examined in January 2009, he stated that he did not know when his hearing loss began to progress, only that it was over a very long period of time and that it was gradual.  The first statement weighs against the Veteran's credibility as he initially stated at service discharge that he had no hearing problems and when he eventually indicated hearing loss problems, it was many years after service.   It would have been in his best interest to report problems with hearing since service, if such had been the case.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Next, service connection may be granted when the evidence establishes a causal relationship between active duty service and current complaints.  The weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active service, including in-service noise exposure. 

To that end, the Board looks to the January 2009 VA examination undertaken to specifically address the Veteran's bilateral hearing loss claim.  The January 2009 VA examiner opined that the Veteran's hearing loss was primarily conductive in nature with a small sensorineural component.  He stated that unless the Veteran had surgery, it would be impossible to make a determination as to whether this was an ossicular disorder or one caused by a concussive event in service such as rocket fire.  As such, he was unable to provide a determination on the etiology of the Veteran's hearing loss without resorting to mere speculation.  An opinion indicating "could" be a contributing factor is, at best, speculative.  The Court has held that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998)(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  Therefore, the VA examiner's January 2009  statement, has little, if any, probative value.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral hearing loss and his active duty service.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

Although the Veteran is competent to report that he has hearing problems, he is not competent to render a medical opinion as to the etiology of this claimed disorder.  Such requires a level of medical expertise that the Veteran does not possess. The Board does not find the Veteran's statements concerning the etiology of his claimed bilateral hearing loss to be credible, as they are inconsistent with probative and objective medical evidence of record.  Moreover, he claims that hearing loss can occur over a period of time, and that his hearing loss was over a long period of time and gradual.  However, even if true, that does not associate the hearing loss to service.  There is no evidence, other than the Veteran's statements, that associate the Veteran's bilateral hearing loss to his active duty service.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss developed in service or is due to any event or injury in service.  

The Board has considered whether presumptive service connection for a chronic disease is warranted.  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101  1112; 
38 C.F.R. §§ 3.307, 3.309 (2015).  As the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have also not been satisfied.   

For the foregoing reasons, Shedden element 3 is not met as to a sufficient causal relationship between bilateral hearing loss and service and, therefore, the claim for service connection for bilateral hearing loss must be denied on a direct and presumptive basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


